El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.

Cónsono con el derecho de recibir y procurar información, ex-presar opiniones y diseminarlas, se encuentra el derecho a im-pedir la censura previa y la restricción en las publicaciones. Ni los medios, ni los periodistas deben ser discriminados por lo que escriben o dicen. La defensa de la libertad de expresión y de prensa es fundamental para la supervivencia de la democracia.

Claro está, que “[l]a credibilidad de la prensa está ligada al compromiso con la verdad, a la búsqueda de precisión, impar-cialidad y equidad, y ala clara diferenciación entre los mensa-jes periodísticos y los comerciales. El logro de estos fines y la observancia de los valores éticos y profesionales no deben ser impuestos. Son responsabilidad exclusiva de periodistas y medios. En una sociedad libre la opinión pública premia o *361castiga. ‘Declaración de Chapultepec”, 11 de marzo de 1994, http://www.saladeprensa.org/art29.htm (24 de octubre de 2002).
La presente apelación(1) plantea una cuestión constitu-cional sustancial en torno a los derechos de libertad de prensa e intimidad consagrados en la Carta de Derechos de nuestra Constitución y en la Constitución federal.
HH
El 30 de abril de 1979, Carlos Muñiz Varela fue asesi-nado en Guaynabo. Su cadáver fue llevado al Instituto de Medicina Forense,(2) donde el Dr. Rafael Criado Amunate-gui le practicó la autopsia. Durante el proceso se tomaron fotografías del cadáver mientras se le sometía a ciertas pruebas clínicas y de laboratorio.
Dichas fotografías, conjuntamente con los resultados de las pruebas y toda la demás información relacionada con la autopsia, formaron parte del expediente en poder del Instituto.
Posteriormente, en las ediciones de abril y julio de 1984 del periódico La Crónica, una publicación de circulación limitada, autoidentificada con el objetivo de mantener una línea beligerante a favor de la libertad de Cuba,(3) fueron publicadas algunas de las fotografías del cadáver del señor Muñiz Varela tomadas durante la autopsia. En ellas apa-*362rece la imagen del rostro del cadáver y se observan las cicatrices ocasionadas por el acto criminoso de que fue ob-jeto, además de las resultantes de la autopsia. Asimismo, durante el mes de mayo de 1984, en varios lugares de Es-tados Unidos y Puerto Rico fue circulada otra fotografía, tomada también durante la autopsia, que muestra la ca-beza del occiso atravesada de lado a lado por un instru-mento médico de metal, con forma de varilla. (4)
A raíz de estas publicaciones, la viuda de Muñiz Várela, la Sra. Pilar Pérez, presentó demanda en daños y perjui-cios y petición de injunction preliminar y permanente contra las siguientes personas naturales y jurídicas: el perió-dico La Crónica; Antonio de la Cova, reportero del mencionado periódico; el médico que practicó la autopsia, doctor Criado Amunategui; el Instituto de Medicina Fo-rense, y la Universidad de Puerto Rico (en adelante U.P.R.), entidad a la cual el Instituto estaba entonces adscrito. En síntesis, la señora Pérez alegó, que por su con-tenido, la publicación de las fotografías le causó graves an-gustias a sus hijos y a ella personalmente. Alegó, además, que mientras el Periódico La Crónica tuviera las fotogra-fías en su poder, existiría la posibilidad de que volvieran a publicarlas y recurrieran los alegados daños, por lo que solicitó al tribunal que ordenara a dicho periódico entregar al Instituto los negativos de las fotografías del cadáver del señor Muñiz Várela y prohibiera a de la Cova publicar cualquier material (fotografías o documentos) relacionado con la autopsia. Por último, solicitó el pago de cien mil dólares ($100,000) en compensación por los daños y perjui-cios sufridos. (5)
Atendiendo esas alegaciones, el tribunal ordenó la cele-*363bración de una vista de injunction preliminar y perma-nente, y citó a las partes para el 3 de octubre de 1984. Comparecieron la señora Pérez y la codemandada, U.P.R. El codemandado, doctor Criado Amunategui, no compareció.(6) Antes de comenzar el desfile de prueba, los representantes legales de las partes presentes informaron al Tribunal que anteriormente se habían reunido y acor-dado estipular, para efectos de la vista de injunction,(7) lo siguiente:
1) Que los documentos que obran en el expediente del protocolo de autopsia, excepto el protocolo de autopsia, son documentos confidenciales y no tienen carácter de docu-mento público;
2) que los negativos de las fotografías fueron obtenidos ilegal o impropiamente y no debieron haber circulado;
3) que del récord de la U.P.R. surge que el codemandado, señor de la Cova, tuvo acceso a, o le fueron entregados los negativos de las fotografías en cuestión (las fotografías to-madas al cadáver del señor Muñiz Varela durante la autopsia).
También discutieron algunos acuerdos entre las partes para eliminar a la U.P.R. de la petición de injunction. La señora Pérez informó que no interesaba que la U.P.R. con-signara el expediente de la autopsia, tal y como había so-licitado en la demanda, pues ésta le había suministrado copia del Informe de Autopsia. Así las cosas, el tribunal aceptó la estipulación y ordenó la exclusión de U.P.R. de la petición de injunction. Subsiguientemente, comenzó el des-file de prueba testifical y documental. La vista se extendió hasta el día siguiente, 4 de octubre. Al finalizar, se acordó que la acción de daños seguiría su curso normal y el tribu*364nal (Hon. Peter Ortiz, Juez) informó que notificaría su de-cisión por escrito.
El 12 de marzo, el tribunal dictó una Resolución y Orden resolviendo que procedía la concesión del “injunction” per-manente, según solicitado. Ordenó al periódico La Crónica, sus funcionarios, propietarios, editores, agentes y emplea-dos, entregar al Instituto las fotografías y documentos de autopsia que tuvieran en su poder relacionados con Muñiz Varela. En cuanto al codemandado, de la Cova, le ordenó abstenerse de distribuir, publicar, entregar y difundir cual-quier información, documentos, fotografías, negativos o re-producciones obrantes en el expediente de autopsia del Instituto.
Oportunamente, el periódico La Crónica y de la Cova, acudieron antes nos en recurso de Apelación y plantearon que el tribunal de instancia erró en los siguientes extre-mos:(8)
1. Al aprobar una estipulación efectuada antes de co-menzar la vista de injunction el 3 de octubre de 1984 entre la demandante y la Universidad de Puerto Rico en perjui-cio de los co-demandados aquí apelantes quienes no fueron parte de la misma ni la consintieron y que por el contrario la objetaron oportunamente antes de comenzar la vista.
2. Al hacer conclusiones de hecho e inferencias a base de prueba no presentada cuando se afirma que las fotografías fueron distribuidas mediante anónimos dirigidos a diferen-tes personas por conducto del Correo de los Estados Uni-dos, y cuando se infiere sin que nadie testificara o se pre-sentara alguna prueba que el señor de la Cova González Abreu engañó al Dr. Rafael Criado al obtener las fotogra-fías de autopsia.
3. Al declarar sin lugar la “Moción Solicitando Determi-naciones de Hechos Adicionales” radicada por los aquí ape-lantes el 21 de marzo de 1985, la cual básicamente exponía *365toda la prueba no contradicha que se presentó en el tribunal.
4. Al no concluir que las fotografías eran propiedad del Periódico La Crónica.
5. Al fundamentar la Resolución y Orden de 12 de marzo de 1985 en la doctrina civilista del abuso del Derecho, la cual no aplica al derecho constitucional ni se puede utilizar cuando hay derechos en conflicto.
6. Al ordenarle al Periódico La Crónica devolver negati-vos y reproducciones de fotografías de autopsia previa-mente publicadas en dicho periódico, lo que equivale a pro-hibirle indirectamente su publicación, a pesar de estar relacionadas dichas fotos con un suceso considerado noticia y de sumo interés público y en el cual estaba envuelta una figura pública, el occiso Carlos Muñiz Várela y la propia demandante, quien es a su vez figura pública, siendo esto una censura previa y un ataque directo a la libertad de prensa, en violación a la Primera Enmienda de la Consti-tución de los Estados Unidos de América y al Art. II, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
7. Al prohibirle al co-demandado Antonio de la Cova González Abreu, distribuir, publicar, entregar y difundir información, documentos, fotografías, negativos o repro-ducciones del expediente de autopsia del occiso Carlos Mu-ñiz Varela, constituyendo esto un ataque a la libertad de expresión en violación a la Primera Enmienda de la Cons-titución de los Estados Unidos de América y al Art. II, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra.
8. Al no reconocer la preeminencia del derecho constitu-cional de la libertad de prensa y expresión sobre el derecho constitucional a la privacidad que fue voluntaria e inteli-gentemente renunciado tanto por el occiso como por la de-mandante al adoptar ambos roles en la sociedad de figuras públicas.
*366II
En atención a la importancia del planteamiento sobre la procedencia del remedio de un injunction contra una publi-cación amparada en el derecho constitucional a la libertad de prensa, procede su evaluación inicial antes de abordar cualquier otro señalamiento de error.
La orden de injunction expresamente le prohíbe al repor-tero del periódico La Crónica publicar las mencionadas fo-tografías del cadáver de Muñiz Várela. Aun cuando no fue dirigida al periódico, el resultado es una prohibición a la libertad del periódico para decidir el material que publica.(9) Con este trasfondo examinemos la validez de este remedio, lo cual implica, en síntesis, decidir si un tribunal puede prohibirle a la prensa, mediante injunction, publicar ciertas fotografías por considerar que violan el de-recho a la intimidad de algunas personas.
Nuestra Constitución y la federal sitúan la libertad de prensa como derecho fundamental. (10) Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992). Véanse, también: El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992); Pueblo v. Arandes de Celis, 120 D.P.R. 530 (1988); Santiago *367v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986); Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971). Su esencia estriba en impedir la restricción arbitraria del contenido de publicaciones, así como el medio, lugar y manera en que se realicen, no im-porta su veracidad, popularidad o simpatía. Coss y U.P.R. v. C.E.E., 137 D.P.R. 877 (1995); Aponte Martínez v. Lugo, supra. “Si la garantía constitucional significa algo, es, al menos de ordinario, que ‘el gobierno no tiene la facultad de restringir la expresión a base de su mensaje, ideas, objeti-vos o contenido (Traducción nuestra y citas omitidas.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 790. Conlleva la libertad de los periódicos para decidir lo que quieren im-primir y la protección al público de recibir la información tal y como es publicada. Disidente Univ. de P.R v. Depto. de Estado, 145 D.P.R. 689 (1998). “[La libertad de expresión es] la condición indispensable] de casi cualquier otra forma de libertad”, expresó el Juez Cardoso en Palko v. Connecticut, 302 U.S. 319, 327 (1937).
Precisamente, en Aponte Martínez v. Lugo, supra, tuvimos la oportunidad de enfrentarnos a una solicitud de injunction (entredicho provisional) para impedir la publicación de una carta-informe con ciertos datos sobre el manejo de las propiedades de una organización religiosa. En esa ocasión, recapitulando anteriores pronunciamientos de este Tribunal y del Supremo federal, recalcamos la importancia del derecho a la libertad de prensa en nuestra sociedad. Allí recordamos que las libertades de palabra, de prensa y de reunión en asamblea “son vitales para la existencia misma de la democracia ...”. Pueblo v. Burgos, 75 D.P.R. 551, 570 (1953). Expresamos, además, que “las garantías de nuestra Carta de Derechos las interpretamos y hacemos efectivas ‘no en menor grado de protección’ que lo hace, respecto a garantías similares, el Tribunal Supremo de los Estados Unidos. R.C.A. v. Gobierno de la Capital, 91 *368D.P.R. 416, 427 (1964)”. Aponte Martínez v. Lugo, supra, págs. 286-287.
En una serie de casos, el Tribunal Supremo de Estados Unidos ha rechazado y desacreditado consistentemente las tentativas de censura previa, especialmente las que se han pretendido llevar a cabo mediante injunction. Según explicamos en Aponte Martínez v. Lugo, supra, los dos casos más notables de esa casuística son Near v. Minnesota, 283 U.S. 697 (1931), y New York Times Co. v. United States, 403 U.S. 713 (1971). El primero, por el valor intrínseco de la opinión del Tribunal y el segundo por la importancia del asunto, ya que el Gobierno invocó, aunque sin éxito, el casi siempre avasallador argumento de la seguridad militar nacional. En ambos se trató de prohibir de antemano, mediante interdicto, la publicación de material escrito. En Aponte Martínez v. Lugo, supra, pág. 288, resumimos así lo resuelto por el más Alto Foro federal:
En Near, supra, se obtuvo, como dijimos, un interdicto para prohibir la publicación de un escrito en un periódico por consi-derarse dicho material “malicioso, escandaloso y difamatorio.” Del caso surge, que, en efecto, con toda probabilidad dicho material era malicioso, escandaloso y difamatorio. En una opinión extraordinaria, escrita por el entonces Juez Presidente Charles Evans Hughes, con los votos a favor, entre otros, de los Jueces Holmes, Brandéis y Stone, el Tribunal anuló el interdicto y per-mitió la publicación. Luego de señalar que lo que se trataba de hacer vía injunction constituía la esencia de “la censura previa” (283 U.S. a la pág. 713), el Tribunal recordó que el propósito principal de la garantía constitucional de libertad de prensa es precisamente prohibir esa clase de censura.
Explicamos también en Aponte Martínez v. Lugo, supra, pág. 288, que, conforme al Tribunal Supremo federal “el ejercicio de la libertad de palabra y de prensa no depende de que lo que se diga o publique sea cierto y que tampoco puede coartarse dicha libertad en aras de evitar un escándalo (283 U.S. a la pág. 721, in fine y pág. 722). [Allí se explicó] que la libertad de prensa es esencial para *369la vida de un país libre y que esa libertad consiste en que no se le imponga censura previa a las publicaciones. 283 U.S. a la pág. 713”.
También en Aponte Martínez v. Lugo, supra, explicamos y aplicamos Murdock v. Pennsylvannia, 319 U.S. 105 (1943). Allí se intentó suprimir la publicación de cierta literatura alegadamente mortificante sobre asuntos religiosos. El Tribunal expresó que no hay derecho a prohibir la publicación de ideas porque éstas sean impopulares, mortificantes o desagradables.
El Tribunal Supremo de los Estados Unidos ha sostenido en forma clara y terminante la libertad de palabra y de prensa y ha señalado que dichas libertades se garantizan y se garanti-zarán por los tribunales especialmente cuando se trata de su-primir publicaciones o ideas que en un momento dado resulten impopulares u odiosas. Murdock v. Pennsylvania, supra .... Difícilmente nadie ha de ser perseguido por repetir los lugares comunes de cada época. La protección constitucional tiene el propósito de proteger tanto la publicación de esos lugares co-munes como la de ideas nuevas o minoritarias. Una sola con-ciencia que disienta tiene derecho a expresarse. Aponte Martínez v. Lugo, supra, pág. 289.
Desde luego, la libertad de expresión está sujeta a algunas excepciones, aunque éstas, a la luz de la más reciente jurisprudencia, cada vez son menos. Aponte Martínez v. Lugo, supra.
Hasta ahora, en sólo tres (3)circunstancias específicas los tribunales han permitido que se prohíba la publicación de determinada información, a saber:
Cuando una nación está en guerra, muchas cosas que po-drían ser dichas en tiempo de paz son un estorbo tal a su es-fuerzo que su expresión no puede tolerarse en tanto haya hombres [sic] luchando y ningún tribunal habrá de considerarlas protegidas por derecho constitucional alguno [ ... ] Por simila-res fundamentos, los requisitos fundamentales de la decencia pueden hacerse valer contra publicaciones obscenas. La seguri-dad de la vida comunitaria puede protegerse contra exhortacio-nes a actos de violencia y al derrocamiento por la fuerza del *370gobierno ordenado. Las garantías constitucionales de la liber-tad de expresión no “protegen a un hombre [sic] de un inter-dicto contra el pronunciamiento de palabras que podrían tener el efecto completo de la fuerza. Gompers v. Buck Stove & Range Co., 221 U.S. 418 (1911), 439.” Schenck v. United States, 249 U.S. 47 (1919), 47. (Traducción nuestra.)
Según explicamos en Aponte Martínez v. Lugo, supra, toda tentativa de censura previa llega al tribunal acompañada de una fuerte presunción de inconstitucionalidad. Citando el Informe de la Comisión de Carta de Derechos a la Convención Constituyente de Puerto Rico, indicamos:
Esta sección [la sección 4 de nuestra Carta de Derechos] co-rresponde a las restantes disposiciones de la enmienda primera en la Constitución federal e incorpora a nuestra Constitución todo el derecho históricamente establecido con relación a la li-bertad de palabra, de prensa, de reunión y de petición. Las secciones 3 y 4 cubren el ámbito general de la libertad de con-ciencia, de pensamiento, de expresión, y las actividades propias para ejercitar a plenitud dentro de la más dilatada libertad la totalidad de estos derechos. (Énfasis en el original suprimido.) Aponte Martínez v. Lugo, supra, págs. 290-291.
I — I H — I HH
De otra parte, nuestra jurisprudencia, ciertamente, ha considerado que el derecho a la intimidad goza de enorme valoración en nuestro ordenamiento constitucional. Su protección puede generar conflictos con otras garantías constitucionales. En E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 446 (1975), abordamos el dilema y planteamos la metodología que ha de seguirse en dichas situaciones.
Lo expuesto hasta ahora, sin embargo, no resuelve de por sí la cuestión específica ante nos. Lo que indica es que el derecho a la intimidad goza de un altísimo sitial en nuestra escala de valores, pero lo mismo puede decirse ciertamente del derecho a la libre expresión y de otras libertades. Véanse: Mari Bras v. Casañas, 96 D.P.R. 15 (1968); Aponte Martínez v. Lugo, 100 *371D.P.R. 282 (1971). En muchas situaciones el derecho a la pro-tección de la vida privada o familiar debe prevalecer sobre dichas libertades. En otras puede ocurrir a la inversa. Analice-mos la situación concreta a que nos enfrentamos en esta instancia. (Énfasis suplido.) E.L.A. v. Hermandad de Empleados, supra, págs. 445-446.
También en Colón v. Romero Barceló, 112 D.P.R. 573 (1982), pudimos expresarnos sobre el balance de derechos que hoy revisamos. Allí tratábamos el conflicto entre el derecho a la intimidad y la libertad de expresión. Concluimos que la expresión política de un candidato a una elección general estaba limitada por el derecho a la intimidad y la honra de los familiares de un difunto cuya fotografía figuraba en unos anuncios de campaña. Pero también mencionamos posibles excepciones a la regla allí sentada al distinguir aquel caso de uno anterior.
Lo primero que notamos es que García Cruz v. El Mundo, Inc., 108 D.P.R. 174 (1978), no es aplicable a los hechos de este caso toda vez que (1) no se trata de una publicación hecha en ejercicio de la libertad de prensa y sí para promover una pro-puesta sumida en una controversia política', (2) el asesinato de una persona no convierte a ésta, ni a sus familiares, en figuras públicas dentro del alcance de dicha decisión; y (3) no se trata aquí de una publicación libelosa y sí de una publicación que pudo afectar el derecho de los demandantes a que no se lesio-nara su intimidad ni se abusara de sus sentimientos. (Énfasis suplido.) Colón v. Romero Barceló, supra, pág 582.
A la luz de esta jurisprudencia, entendemos que el derecho a la intimidad —aunque abarcador y relevante, e.g. a la hora de conceder compensación por daños producidos por una publicación— no justifica la imposición de censura previa, máxima manifestación de la violación a la libertad de prensa.
No cabe duda que las fotografías en el caso de autos, cuya publicación fue prohibida por el tribunal de instancia, ciertamente contienen imágenes desagradables, grotescas, morbosas e impactantes a nuestra sensibilidad *372humana. No obstante, en la medida en que el injunction implica una censura permanente, conflige con nuestra mi-sión de preservar la libertad de prensa. Más allá de nues-tra reacción y rechazo al uso insensible de este tipo de fotografía, estamos compelidos a aplicar las normas de de-recho antes esbozadas y eliminar cualquier remedio judicial que tienda a socavar las bases de este derecho constitucional. “ [E]l precio de la libertad es la eterna vigilancia.” Aponte Martínez v. Lugo, supra, pág. 283.
IV
De otra parte, independientemente del efecto que el injunction dictado tiene sobre el derecho a la libertad de prensa, existen otras razones en derecho para anularlo. Consistentemente hemos reiterado que el injunction, por su naturaleza de recurso extraordinario, se expide con carácter discrecional y mientras exista algún remedio eficaz, completo y adecuado en ley, no se considera el daño como irreparable. A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903 (1975); Franco v. Oppenheimer, 40 D.P.R. 153 (1929); Martínez v. P.R. Ry. Light & Power Co., 18 D.P.R. 725 (1912). Al evaluar la procedencia de un injunction preliminar deben evaluarse los siguientes criterios: (1) la naturaleza de los daños que pueden ocasionarse a las partes de concederse o denegarse; (2) la irreparabilidad del daño o la existencia de un remedio adecuado en ley; (3) la probabilidad de que la parte promovente prevalezca eventualmente al resolverse el litigio en su fondo; (4) la probabilidad de que la causa se torne académica de no concederse el injunction, y (5) el impacto sobre el interés público del remedio que se solicita. Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994); P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975).(11) Por razón del origen del in*373junction en las Cortes de Equidad inglesas, el principio de equidad que gobierna su concesión o denegación exige que la parte promovente demuestre la ausencia de un remedio adecuado en ley. Se estiman como remedios legales adecua-dos aquellos que pueden otorgarse en una acción por daños y perjuicios, en una criminal o cualquiera otra disponible. Con relación a este remedio en equidad, constituye, por tanto, un daño irreparable aquel que no puede ser adecua-damente satisfecho mediante la utilización de los remedios legales disponibles. Misión Industrial de P.R. v. Junta de Planificación, 143 D.P.R. 804 (1997). Por lo tanto, antes de expedir un injunction, ya sea preliminar o permanente, el tribunal debe tomar en consideración la existencia o au-sencia de algún otro remedio adecuado en ley que evite la expedición del injunction.
En el caso que nos ocupa, la demandante, Sra. Pilar Pérez, tiene la opción de ser indemnizada en daños y per-juicios por responsabilidad extracontractual al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Si bien en este caso puede aplicar alguno de los criterios que hemos establecido para la procedencia de un injunction, lo cierto es que existe otro remedio apropiado que evitaría restrin-gir el derecho a la libertad de prensa. Si en su día ella prueba los elementos de una causa de acción bajo el Art. 1802, supra, podría ser indemnizada por sus daños y, ade-más, esa acción podría constituir un disuasivo de la con-ducta que a través del injunction se pretendía detener.
Precisamente, en Colón v. Romero Barceló, supra, resolvimos que nuestra evolución doctrinaria en materia de daños enmarca una conducta constitutiva de violación al derecho a la intimidad. Nuestra jurisprudencia ha reconocido que el concepto de culpa del Art. 1802 del Có-*374digo Civil, supra, es tan infinitamente amplio como la con-ducta de los seres humanos e incluye cualquier falta de una persona que produce un mal o un daño. Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976); Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305 (1970). La aplicación de esta norma a un periódico por la publicación de fotografías que puedan constituir una invasión al derecho a la intimi-dad de una persona no tiene más efecto disuasivo que el que tiene la conciencia de los seres humanos, que es, en última instancia, la que nos hace responsable ante los demás.
La demandante, Sra. Pilar Pérez, tiene aún pendiente su reclamación ordinaria de compensación por daños y per-juicios alegadamente sufridos a raíz de la publicación de las mencionadas fotografías. Este reclamo persiste, dado a que se paralizó su trámite en tanto se resolvía la proceden-cia del injunction dictado por el tribunal de instancia. Pro-cederá entonces, resuelta esta controversia interlocutoria, que ese foro considere la prueba pertinente a la causa de acción por daños al amparo del Art. 1802 del Código Civil, supra, y emita el dictamen final que proceda a esos efectos. No debe entenderse que lo que hoy resolvemos prejuzga parcial o totalmente la referida causa de acción.
Por el resultado al cual hemos llegado no es necesario considerar los demás señalamientos. Éstos se referían mayormente a los fundamentos utilizados por el tribunal de instancia para sostener la concesión del injunction. Reiteradamente hemos explicado que la revisión de una sentencia se da contra su resultado, no contra sus fundamentos. Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997); Piñeiro v. Int’l Air Serv. of P.R., Inc., 140 D.P.R. 343 (1996); Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182 (1995), entre otros.
Por los fundamentos expuestos, se dictará sentencia de-jando sin efecto el “injunction” decretado en este caso. Se devuelve al Tribunal de Primera Instancia para la conti-*375nuación de los procedimientos ulteriores compatibles con estos pronunciamientos.
Lo pronunció y manda el Tribunal, y certifica la Secre-taria del Tribunal Supremo.
El Juez Asociado Señor Rebo-llo López disintió sin opinión escrita, haciendo constar que entiende, entre otras razones, que el presente caso se ha tornado académico, razón por la cual procede que se de-crete su archivo y sobreseimiento. La Jueza Asociada Se-ñora Naveira de Rodón disintió sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió con opinión escrita.
— O —

 Presentada ante nos bajo la anterior Ley de la Judicatura, que establecía, como norma general, que las sentencias finales del Tribunal Superior serían revisa-das por este Tribunal mediante el recurso discrecional de revisión, excepto cuando se planteara una cuestión constitucional sustancial, en cuyo caso serían revisadas como cuestión de derecho mediante apelación. Ley Núm. Í1 de 24 de julio de 1952 (4 L.P.R.A. secs. 1, 1 n„ la, 2, 31, 33, 35, 37, 37a — 37b,61, 62, 62a — 62e, 62g, 62f n., 62m, 62n, 62p, 62q, 62r, 91, 92,121,122,122 n., 151a, 152,181,201 n., 202, 231, 232, 301, 302, 303, 304, 306, 331, 333, 332, 334, 361, 362, 362a 362b, 381, 391,441); Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Calderón, Rosa-Silva & Vargas v. García, 120 D.P.R. 803 (1988).
Con el beneficio de los alegatos de las partes, resolvemos.


 Hoy el Instituto de Ciencias Forenses.


 Edición No. 100, año 7, de abril de 1984, en la página 2 de la sección Editorial.


 Dicha fotografía alegadamente fue distribuida de forma anónima utilizando el correo de Estados Unidos de América.


 En la demanda original, de 25 de septiembre de 1984, la demandante, Sra. Pilar Pérez, solicitó la suma de setenta y cinco mil dólares ($75,000). Posteriormente, mediante demanda enmendada el 4 de marzo de 1985 se aumentó la suma reclamada.


 Se excusó a través del abogado de la Universidad de Puerto Rico (en adelante U.P.R.).


 De la Moción Informativa de la U.P.R., con fecha de 22 de octubre de 1984, surge que las estipulaciones hechas durante la vista de injunction, lo fueron sola-mente a los efectos de dicha vista y no en cuanto a la acción de daños y perjuicios. (A.O., pág. 50).


 Dividieron sus señalamientos en dos (2) renglones, a saber, errores no cons-titucionales y errores constitucionales.


 Surge de los autos del caso que, a pesar de que inicialmente el remedio de injunction se solicitó también contra el periódico La Crónica, la parte demandante, con la anuencia de la parte demandada, enmendó esa parte de la súplica de su demanda para desistir de la petición de que se le prohibiera al periódico volver a publicar las fotos en controversia. Véase moción de 4 de octubre de 1984 presentada por los demandantes apelados (en la página 25 del expediente del caso) y Exposición Narrativa de la Prueba con fecha de 26 de septiembre de 1985 (en la página 329 de los autos).


 El Art. II, Sec. 4 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 269, lee:
“No se aprobará ley alguna que restrinja la libertad de palabra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobierno la repara-ción de agravios.”
La Primera Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, ed. 1999, pág. 180, dispone:
“El Congreso no aprobará ninguna ley con respecto al establecimiento de reli-gión alguna, o que prohíba el libre ejercicio de la misma o que coarte la libertad de palabra o de prensa; o el derecho del pueblo a reunirse pacíficamente y a solicitar del Gobierno la reparación de agravios.”


 En cuanto a los factores que deben tomarse en consideración para emitir un recurso de injunction permanente son: (1) si el demandante ha prevalecido en un *373juicio en. sus méritos; (2) si el demandante posee algún remedio adecuado en ley; (3) el interés público involucrado, y (4) el balance de equidades. State Ex. Rel. Guste v. Lee, 635 F. Supp. 1107, 1125 (1986), citado por la Juez Asociada, Hon. Miriam Naveira de Rodón en su voto particular y de conformidad, en Universidad del Turabo v. L.A.I., 126 D.P.R. 497, 505 (1990).